Exhibit 10.8

AMENDMENT #1 TO

SERVICES AGREEMENT

BETWEEN TRX FULFILLMENT SERVICES, LLC.

AND

AMERICAN AIRLINES, INC.

This Amendment #1 (“Amendment”) is entered into as of the 1st day of February
2006 (“Amendment Effective Date”) between TRX Fulfillment Services, LLC (“TRX”
or “Supplier”) and American Airlines (“American”). TRX and American have
previously entered into a Services Agreement dated as of December 23, 2002 (the
“Agreement”), which is incorporated herein by reference. The parties desire to
amend and revise the Agreement solely as set forth in this Amendment. The terms
defined within the Agreement and its Exhibits and Attachments shall also apply
to this Amendment.

WITNESSETH

WHEREAS, TRX and American entered into a Services Agreement, pursuant to which
TRX agreed to provide certain Services;

WHEREAS, TRX and American have agreed to amend the Agreement as specified
herein;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein the parties hereto amend the Agreement as follows:

1. Exhibit A, Section 1 - Location of the Services to be Performed shall be
deleted in its entirety and replaced with the following:

“Unless otherwise hereafter agreed between the parties in writing in good faith,
all Services shall be performed by Supplier at either its *, or * locations. If
agreed to in writing by Supplier, or American in its sole discretion, certain
Services specified in such writing may be performed at Supplier’s affiliated
location in *. The * facilities are hereinafter collectively referred to as the
“Facility.” The parties agree that as of the Effective Date, and subject to all
other terms of the Agreement as hereby amended, those Services specified on
Schedule 1 hereto may be performed at *.

2. Exhibit A, Section 3(c) American Software Applications shall be deleted in
its entirety and replaced with the following

“Supplier Responsibilities.

3(c) Security.

i. Supplier shall provide a secure environment for all of American’s Proprietary
Information (as such term is defined in Exhibit B of the Agreement) and any
hardware and software (including servers, network and data components) to be
provided or used by Supplier as part of its performance under this Agreement.
Supplier represents that it shall undertake commercially reasonable efforts such
that the security measures it takes in performance of its obligations under this
Agreement are, and during the term of the Agreement (beginning on the Amendment
Effective Date) remain, at the highest of the

 

* Confidential Treatment Requested

 

Page 1 of 17



--------------------------------------------------------------------------------

following (collectively referred to herein as “Security Best Practices”):
(i) Privacy & IT Security Best Practices (as defined by ISO 17799); (ii) the
security requirements, obligations, specifications and event reporting
procedures set forth in Schedule 2 to this Amendment; and (iii) any security
requirements, obligations, specifications and/or event reporting procedures set
forth in an applicable statement of work. Failure by Supplier in fulfilling its
obligations under this Section shall constitute a breach of this Agreement.
Additionally, Supplier shall contractually require any subcontractors or agents
with access to American’s Proprietary Information to undertake commercially
reasonable efforts to adhere to such Security Best Practices.

*

3. Exhibit A, Section 5(a) - Term and Termination shall be amended to delete the
first sentence of the paragraph and replace it with the following:

“The term of this Agreement shall commence on the date executed and continue in
full force and effect through June 30, 2008 (the “Term”).”

4. Exhibit A, Section 5(b) Termination for Convenience- American

(a) The paragraph shall be deleted in its entirety and replaced with the
following:

“Termination for Convenience - American. American reserves the right to
terminate this Agreement, in whole, without cause and for its sole convenience,
upon at least ninety (90) days prior written notice to Supplier specifying the
effective date of termination. Beginning on June 30, 2007, such notice period
shall change to one hundred eighty (180) days prior to the effective date of
termination. In the event and to the extent of such termination, Supplier shall
immediately stop all Services as of the effective date of such termination and
American shall pay all fees and charges due

 

* Confidential Treatment Requested

 

Page 2 of 17



--------------------------------------------------------------------------------

under the Agreement for Services performed up until the effective date of
termination, provided nothing herein shall preclude, supercede or waive any
claim, right or defense of any party hereto. American’s total liability to
Supplier for the terminated part of this Agreement shall be as follows:”

(b) The chart in Section 5(b) shall be revised to added an additional row at the
end of the chart that reads as follows (the headings of the chart below are
provided for ease of reference):

 

Contract Termination Date

  

Contract Termination Fee

2008    $150,000.00 (due upon notice of termination)

5. Exhibit A, Section 5(c) - Termination for Convenience- Supplier. The chart in
Section 5(c) shall be revised to added an additional row at the end of the chart
that reads as follows (the headings of the chart below are provided for ease of
reference):

 

Contract Termination Date

  

Contract Termination Fee

2008    $150,000.00 (due upon notice of termination)

6. Exhibit A, Section 5(e) – Termination for Cause. Supplier shall be amended to
delete the first sentence of the paragraph and replace it with the following:

“Supplier shall have the right to terminate this Agreement, without prejudice to
its right to seek appropriate damages from American for its default, effective
upon written notice to American, in the event (a) American fails to perform its
material obligations specified in this Agreement or fails to pay Supplier in
accordance with Section 6 and such failure is not cured within eight (8) days
after written notice by Supplier of such default; (b) subject to Section 5(f),
any of American’s material representations or warranties made herein was untrue
at the time given or hereafter becomes untrue, (c) American suspends business
operations, makes an assignment for the benefit of creditors, becomes insolvent,
is unable to pay their bills as they become due or file or has filed against
them a bankruptcy or insolvency proceeding that is not dismissed within thirty
(30) days from its filing, or (d) a receiver, liquidator or trustee is appointed
for American or any of American’s property.”

7. Exhibit A , Section 6 - Invoicing and Payments shall be deleted in its
entirety and replaced with the following:

“6. Invoicing and Payments

a. American hereby agrees to pay Supplier the fees set forth in Attachment II
(Pricing Schedule), Pass-Through Expenses (as set forth in Attachment I -
Specifications) and such other amounts as expressly provided for in this
Agreement and any Attachment hereto (the “Fees”). *

 

* Confidential Treatment Requested

 

Page 3 of 17



--------------------------------------------------------------------------------

* This relief from * shall not relieve Supplier of its other responsibilities
and obligations hereunder in that month.

b. Effective with the Forecast for June 1, 2006, American shall provide Supplier
a written forecast of fifteen (15) days prior to the beginning of the month.
This Forecast shall be for the estimated *, for each * for the following month
*. American acknowledges and agrees that in the event that actual * exceeds the
* by * or more, then Supplier is not responsible for failure to meet * or * or
be subject to any penalties or be in breach of this Agreement for Services
rendered for said month. This relief from * shall not relieve Supplier of its
other responsibilities and obligations hereunder in that month. For purposes of
this Section 6(b) * shall mean the aggregate numerical count of all * for the
month in the following categories: Ticketing, Customer Service Desk (or “CSD”),
Priority Distribution System (or “PDS”) and Mail Room (or “BOSA”) as all such
terms are defined in Section 13 of this Amendment below (each an * and
collectively the *). For clarity, Supplier and American agree that * that are
handled by Supplier more than once due to Supplier error shall only count (and
therefore be billed) as a single *. For avoidance of doubt, effective June 1,
2006, the Forecast referenced in Section 6(a) shall be replaced by the *
discussed above.

c. *

d. *

e. *

 

* Confidential Treatment Requested

 

Page 4 of 17



--------------------------------------------------------------------------------

*

f. Beginning with the Invoice for Services provided in *, Supplier shall provide
American with an Invoice which will include a statement setting forth the *.
Supplier will in all instances provide a detailed and verifiable invoice for
actual Services provided/incurred during such month. In the event the * are
greater than the *, then Supplier will calculate such excess on the invoice and
American shall pay such excess to the extent not disputed. In the event the *
are greater than the * indicated on the invoice, then Supplier shall credit such
excess to American toward the current month’s *. Supplier shall send American a
detailed and verifiable invoice for Pass-Through Expenses within a reasonable
time of incurring such expense but in no event later than the * following the
month incurred.

g. Invoices shall be forwarded by one of the following methods:

 

  (1) By mail to the following address:

AMERICAN AIRLINES

*

*

*

Attn: Managing Director, Reservations

 

  (2) Electronically via American’s iPayables system. Supplier will be
responsible for coordinating iPayables invoicing setup by contacting American’s
disbursement representatives Amy Farris (*) or Erik Dewey (*).

h. Notwithstanding anything herein to the contrary, it is specifically
understood and agreed that throughout the term of this Agreement, and thereafter
as reasonably necessary for windup of this Agreement, American shall have the
right to audit Supplier’s processes, customer service quality (including
telephone), and details behind charges invoiced to American. In addition,
American shall at all times during the term of this Agreement have the right to
maintain an on-site presence at the Facility for the purposes outlined in the
foregoing sentence. Supplier, *, shall provide reasonable office space and
access to business equipment and all reports and data related to the Services as
provided pursuant to this Agreement.

i. In the event of a dispute regarding payment, the parties shall utilize the
dispute resolution procedure set forth in the Agreement.”

 

* Confidential Treatment Requested

 

Page 5 of 17



--------------------------------------------------------------------------------

8. Attachment II to Exhibit A, Section A - Exception Services Rates shall be
amended by deleting the chart and replacing it with charts (a) and (b) below:

a. This chart shall be effective February 1, 2006- May 31, 2006.

*

b. This chart shall be effective beginning June 1, 2006.

*

9. Attachment II to Exhibit A, Section A - Exception Services Rates - the
following definitions shall be added after the definition of “Exception
Minutes/Tickets or Exception Minutes per Ticket”:

*

 

* Confidential Treatment Requested

 

Page 6 of 17



--------------------------------------------------------------------------------

*

10. Attachment II to Exhibit A – Section C – Pricing Adjustments – Fifth
Paragraph – This paragraph which begins with the sentence: “On an annual basis,
beginning no sooner than twelve (12) months after transition and implementation
of the work has been completed…” shall be deleted in its entirety on *. The
provisions in this paragraph will be in full force and effect until such date.

11. Attachment II to Exhibit A - Section C – Pricing Adjustments - A new
paragraph shall be inserted at the end of the section that read as follows:

“Effective on *, in the event the average handling times in any month for any of
the Exceptions exceed the cap stated below for * consecutive months, Supplier
shall have the right to review with American the pricing set forth in this
Amendment, so long as such increased Exceptions are reasonably attributable to
American, provided any pricing change shall be subject to the mutual written
agreement of the parties hereto.”

 

Exception

   Cap (in minutes)

TICKETING

   *

CSD

   *

PDS

   *

BOSA

   *

12. Attachment IV to Exhibit A - A new paragraph shall be inserted after the
initial paragraph of the Attachment that begins with: “Supplier will provide the
Services to American…”. The new paragraph shall read as follows:

“Notwithstanding the prior paragraph, in the event that the * fail to meet the
Service Levels *, American may, in its sole discretion, *. In the event *,
notwithstanding any other remedies set forth in the Agreement, American’s sole
remedy shall be *. The parties will mutually agree upon a *. Such * shall be *

 

 

* Confidential Treatment Requested

 

Page 7 of 17



--------------------------------------------------------------------------------

13. Attachment IV to Exhibit A - Section B - Handling Times - Effective on *,
the second sentence of the paragraph shall be deleted in its entirety.
Additionally, the column on the table entitled “Std/Hr” shall be deleted in its
entirety and the performance obligation associated therewith shall cease.

14. Attachment VI to Exhibit A - Cost Category - Effective on *, the first
sentence of the “Cost Category” section shall be deleted and replaced with the
following:

“Cost is weighted at * of the total Report score.”

15. Attachment VI to Exhibit A - Delivery Category - Effective on *, the first
sentence of the “Delivery Category” section shall be deleted and replaced with
the following:

“Delivery is weighted at * of the total Report score.”

16. Attachment VI to Exhibit A – Quality Category - Effective on *, the first
sentence of the “Quality Category” shall be deleted and replaced with the
following:

“Quality is weighted at * of the total Report score.”

17. Attachment VI to Exhibit A – Responsiveness Category - Effective on *, the
first sentence of the “Responsiveness Category” shall be deleted and replaced
with the following:

“Responsiveness is weighted at * of the total Report score.”

18. Attachment VI to Exhibit A, Appendix I – shall be deleted in its entirety
and replaced as follows:

Appendix I

Category and Element Weight Summary

 

Categories and Elements

   Element
Weight    Maximum
Points

Cost *

   *    *

Exception Minutes per Ticket

     

Editor /Agent Percentage

     

Delivery *

   *    *

Ticket Fulfillment

     

Quality *

   *    *

 

 

* Confidential Treatment Requested

 

Page 8 of 17



--------------------------------------------------------------------------------

Responsiveness *

     

Willingness

   *    *

Flexibility

   *    *

Timeliness

   *    *

Support

   *    *

Knowledge

   *    *

Anticipation

   *    *

Quality

   *    *

Delivery

   *    *

Cost

   *    *

Overall

   *    *

Total Available Score

   *    *

19. Except as expressly set forth in this Amendment, the terms and conditions of
the Agreement shall continue in full force and effect. The Agreement and this
Amendment reflect the entire agreement of the parties. This Amendment shall take
precedence over any conflicting terms in the Agreement with respect to the
subject matter herein.

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties hereto have made and entered in this Amendment effective as of the date
set forth above.

 

TRX Fulfillment Services, LLC     American Airlines, Inc. Signed:   /s/ Timothy
J. Severt     Signed:   /s/ John R. Maclean Name:   Timothy J. Severt     Name:
  John R. Maclean Title:   EVP, Administration     Title:   VP – Purchasing
Date:   2 February 2006     Date:   1/30/06

 

 

 

* Confidential Treatment Requested

 

Page 9 of 17



--------------------------------------------------------------------------------

SCHEDULE 1

*

 

 

* Confidential Treatment Requested

 

Page 10 of 17



--------------------------------------------------------------------------------

*

 

 

* Confidential Treatment Requested

 

Page 11 of 17



--------------------------------------------------------------------------------

*

 

 

* Confidential Treatment Requested

 

Page 12 of 17



--------------------------------------------------------------------------------

*

 

 

* Confidential Treatment Requested

 

Page 13 of 17



--------------------------------------------------------------------------------

SCHEDULE 2

PRIVACY & IT SECURITY

The following is not intended to be an all inclusive list of security services
and obligations necessary to comply with Security Best Practices, but is
intended to capture key elements of such a program. American reserves the right
to modify the obligations set forth in this Schedule 2 or add new obligations,
and any such modified or new security requirement, specification or event
reporting procedures shall become effective 30 days after written notice thereof
from American.

1. Definitions. As used in this Schedule 2, the terms set forth in this
Section 1 will have the meanings provided herein.

“Security Policies” means statements of direction for securing company
information pertaining to Security Best Practices and mandating compliance with
applicable laws and regulations. Typically, Security Policies are high level
instructions to management on how the organization is to be run with respect to
Security Best Practices.

“Security Procedures” means statements of the step-by-step actions taken to
achieve and maintain compliance with Security Best Practices.

“Security Technical Controls” means any specific hardware, software or
administrative mechanisms necessary to enforce Security Best Practices in
accordance with the terms of this Agreement as methods for addressing security
risks to information technology systems and relevant physical locations, or
implementing related policies. Security Technical Controls specify technologies,
methodologies, implementation procedures, and other detailed factors or other
processes to be used to implement Security Policy elements relevant to specific
groups, individuals, or technologies.

2. Information Security Policy. Supplier agrees that it has established and
during the Term it will enforce:

 

  *

3. Physical Access. Supplier agrees that it has established and during the Term
it will enforce:

 

  *

 

 

* Confidential Treatment Requested

 

Page 14 of 17



--------------------------------------------------------------------------------

  *

4. Logical Access. Supplier agrees that it has established and during the Term
it will enforce:

 

  *

5. Security Architecture and Design. Supplier agrees that it has established and
during the Term it will maintain:

 

  *

6. System and Network Management. Supplier agrees that it has established and
during the Term it will maintain:

 

  *

 

 

* Confidential Treatment Requested

 

Page 15 of 17



--------------------------------------------------------------------------------

SCHEDULE 3

EXAMPLES OF TICKETING, CSD, PDS AND BOSA EXCEPTIONS

*

 

 

* Confidential Treatment Requested

 

Page 16 of 17



--------------------------------------------------------------------------------

*

 

 

* Confidential Treatment Requested

 

Page 17 of 17